Title: To George Washington from the Board of Treasury, 14 August 1789
From: Board of Treasury
To: Washington, George



Sir,
Board of Treasury August 14th 1789

In a communication we had lately the honor of making to you, on the subject of the Foreign and Domestic Debt; we observed that the Indents of Interest computed in circulation on the 12th of June last, was Dolls. 2,128,694, and that this amount might perhaps in future enter into the general mass of the Domestic Debt.
We have since directed an Estimate to be made at the Treasury, of the Interest which has accrued on the Domestic Debt from its formation; and of the balance which will remain undischarged to the end of the year 1789.
By this it appears that the arrearage of Interest to that period is no less than, 11,519,646 Dollars: in which is included the sum mentioned to be in circulation on the 12th of June last.
It was presumed that the holders of the Debt, had from time to time, availed themselves of the different provisions made, for the payment of Interest, to a much greater extent, than now appears to have been the Case; and this could not be ascertained ’till the old Loan Office accounts were adjusted. This accumulation of Interest so far exceeds what has hitherto been supposed, that we esteem it our duty to transmit for your information, the Estimate on which it is computed. We have the honor to be with high respect sir your ob: humble Servants

Samuel Osgood
Walter Livingston
Arthur Lee

 
An Estimate of all the Interest which has accrued on the Domestic Debt of the United States from its formation to the 31st December 1787 of such partial payments as have been made on account thereof, and of the balance remaining undischarg’d on that day, and for which provision is yet to be made.





Dollars 90ths


The total amount of Interest arising on the Loan Office Debt, from the opening of the several offices in 1776 to 31st December 1787. Estimated at
7,285,029.81.6


The total amount of Interest arising on the Army Debt, from the several periods of its drawing Interest, to 31st December 1787 accurately ascertained by the Commissioner of army accounts to be
3,131,012.89. 


The total amount of Interest arising on Certificates, issued by the thirteen State Commissioners—Estimated at
1,656,546.47. 


The total amount of Interest arising on Certificates issued by the Commissioners for the Commissaries, Quarter Master’s, Marine Clothing, and Hospitals Departments Estimated at
528,797.27. 


The total amount of Interest arising on the Debt register’d at the treasury—Estimated at
240,646.56. 


Ditto, on the Debt entered in the Treasury Books, but for which Certificates have not yet been issued by the register, so as to become a part of the registered Debt. estimated at
49,735.46. 



Total Dollars
12,891,758.76.6


From this total amount of Interest, the following deductions are to be made, So much paid on the Loan Office Debt in old Emissions, equal to
372,368.30. 



In New Emissions as specie
39,433.49.6



In Bills of Exchange Do
1,663,992.    



In Indents to 31st March 1789 as ⅌ Schedule
2,241,702.26.1



State of New Jersey have paid Interest, to their own Citizens on the Domestic Debt, not included in the Schedule of Taxes, to amount of
424,442.22. 



State of South Carolina have paid two years interest on 222,465 9/90 Dollars the amount of Certificates issued to the Line of that State, at 6 ⅌ Ct is
   26,695.73. 



Total amount of Deductions

4,768,634.20.7


Leaves the arrearage of Interest on the 31st Decr 1787
Dollars
8,123,124.55.7/8 



It is to be observed that as the Certificates which have been issued for the principal of a Debt, of more than twenty seven millions of Dollars, are in themselves exceedingly numerous; and that as those several Certificates bear an Interest from different periods, it has not been practicable to form a statement of arrearages, but by ascertaining in the most accurate manner, (the nature of so extensive a work would in a short time admit) the different periods of time from which the several parts of the Domestic Debt bear interest; and therefrom calculating the interest to the 31st December 1787.


This gives the total Estimate amot
Dolls.
12,891,758.76.6


The partial payments which have been made is ascertained with some degree of accuracy from the Loan Office papers, and other documents—This forms a Deduction of
 4,768,634.20.7


And leaves an arrearage on the 31st December 1787 of
Dollars
8,123,124.55.7/8



If to this sum of arrearages above mentioned,

8,123,124.55.7


Two years interest becoming due 1st Jany 1790 be added

 3,396,521.43.7


The total due on 1st Jany 1790 is encreased to
Dollars
11,519,646. 9.6


Treasury of the United StatesRegisters Office 13th August 1789Joseph Nourse regr
No. 4.On the Claims of Monsr de Beaumarchais, & the Farmers General, against the United States.
Before we dismiss the subject of the National Debt, it may be proper to consider distinctly the Claims above stated, in order, that if they shou’d appear well founded, efficient and speedy measures may be adopted for settling them; if not, that such an investigation should take place of their merits, as will ensure justice to the United States as well as to the Claimants.
With respect to the first Claim, the paper marked A. (to which we beg leave to refer) will shew the point of view in which it has been considered by this Board, and reported on to Congress. The first resolve recommended by the report was, on the 1st of October 1788—adopted by Congress; but it does not appear, that any further measures have been since taken, for bringing these accounts to a final adjustment—No mode can in our opinion, ensure to the United States, a proper settlement of this Claim, but what we then recommended. It is we presume the Custom of Nations, to have all Claims against them, whether of Foreigners or Citizens, exhibited and adjusted, at their respective Treasuries; an adherence to it therefore, in the present case considering the nature and magnitude of the Claim, cannot be considered as improper.
It will be observed by our Report, that a Million of Livres appear to have been advanced by the Court of France for which no credit is given, either in the account of Mr Beaumarchais, or of any of the public servants, entrusted with the receipt of Monies in Europe; the papers marked B. shew the correspondence which has passed on this subject. the result is so unsatisfactory, that we presume a more strict investigation will take place of this Transaction.
Whatever motives the Court of France might have formerly had, for concealing this aid given to America, previous to the Treaty of Paris—certain it is that they can no longer exist; since in a formal convention, entered into betwixt the Count de Vergennes and Dr Franklin at Versailles, on the 25th day of February 1783, and ratified by Congress on the 31st October following, it is expressly declared: “That three millions of Livres were given by his most Christian Majesty previous to the treaty of February 1778.” the million in question forms part of the sum above refered to.
We shall only add on this subject, that by a Correspondence betwixt the late Superintendant of Finance and Doctor Franklin, (extracts of which marked A accompany this report) it appears in what point of view the former considered those supplies; and what were the reasons which govern’d Doctor Franklin in paying the bills drawn on him on their account, contrary to the wish of Mr Morris.
It is observable, that in the letter to the Superintendant, Doctor Franklin declares, there was no ground for supposing that Mr Beaumarchais was furnished with his funds by the French Government, although, in one to Mr Charles Thompson of the 25th Jany 1787 he conjectures, the Million unaccounted for, to have been advanced by the French Government to Mr Beaumarchais; and in a former letter of the 7th October 1777 signed by him jointly with the other American Commissioners at Paris declares, that the

Court had given them assurances, (on a conference relative to Mr Beaumarchais claim) that no payment would be required of the money, on Military Stores already supplied.
The Claim of the Farmers General originated from a Contract entered into with them by Messrs Franklin and Deane on the 24th March 1777 for the supply of five thousand hogsheads of Tobacco; but has since derived validity, by an account signed by Doctor Franklin, whilst Minister at the Court of France. The paper marked C. contains a copy of this Contract, and other documents relative to it. No application has been made to this Board since their administration, for the payment stated to be due on it; and as it is possible it may have been assumed by the Court on a settlement of accounts with the farm under which it was advanced; it would be perhaps advisable to make an Enquiry on this subject, before any measures are adopted for its reimbursement. We have the honor to be with high respect Sir Your most obt humble Servants
Samuel Osgood
Walter Livingston
Arthur Lee
A.
Board of Treasury September 18th 1788


Present
Samuel Osgood
}
Esquires



Walter Livingston



Arthur Lee


The Board of Treasury to whom it was refered to report on the Accounts and Claims of Caron de Beaumarchais, have carefully examined such documents as they are in possession of, and beg leave to submit to Congress the following facts & observations. Vizt:
That the Accounts of Mr Beaumarchais as certified by Mr Silas Deane on the 6th day of April 1781 amount to 5,106,599.11.6 Livres Tournois.
That the balance claimed by Mr Beaumarchais, as due on this account on the 1st of July 1783 is 3,309,491.0.4 Livres Tournois, with an interest of 6 ⅌ Ct ⅌ annum amounting at this time to nearly 1,000,000 of Livres, so that the whole of his claim is about 900,000 Dollars.
That the amount debited against the United States has no other voucher to support it, than a Copy of a Certificate said to have been signed by Silas Deane dated Paris the 6th day of April 1781.
That Mr Beaumarchais claim against the United States, arises from eight Cargoes said to have been shipped to America in consequence of a verbal agreement, made with Mr Silas Deane, and from commissions, Freight and Insurance.
That four of the above Cargoes came to the use of the United States, through the hands of John Langdon Esqr. at Portsmouth; that two of the Cargoes arrived at Martinico and were received in whole or part by Mr William Bingham; and that two other Cargoes arrived at Cape Francois, and are said to have been delivered to Mr Carabasse Agent of Mr Beaumarchais, for the use of the United States.
That no evidence is produced to show that these two last Cargoes amounting to Livres 1,303,922.11.9 ever came to the use of the United States; but on the contrary when a Frigate in the year 1780 was sent on purpose to bring them, the Agent at the cape, by his original letter in this Office refused to deliver them, alledging that he had dispatched part of the Cargoes to the Continent; but that though he had large quantities on hand he could not make any further Shipments, without the express orders of Mr Beaumarchais his principal.

That Mr Silas Deane informed Doctr Franklin, and Mr Lee his Colleagues in the Commission to the Court of France, that the Accounts of Mr Beaumarchais contained private as well as public transactions.
That Doctor Franklin, Mr Lee and Mr Adams in their letter to the Count de Vergennes, state, that they had always understood, and that Congress had been informed, that the supplies sent out by Mr Beaumarchais, were only made through him as a private agent of the Court; and that in confirmation of this, we find that the United States are charged with a million of Livres; said to have been advanced for the service of the United States, on the 10th of June 1776 before Mr Deane the first Agent could have arrived at Paris.
That the Commissioners at the Court of Versailles in consequence of the act of Congress of the 13th April 1778 and of a Contract made by the Commercial committee by order of Congress with the agent of Mr De Beaumarchais, were instructed by the Commercial Committee to adjust and settle those accounts, and that Mr Beaumarchais did refuse to account with them. The Board beg leave further to observe, that Mr Silas Deane, with whom those shipments are said to have commenced, was one of five Contractors who undertook on the 10th day of February 1776 to import sundry articles for the Indians to the amount of £40,000 sterling on account of which contract they received out of the Treasury shortly after £45,000 sterling Dollars at 4/6.
Mr Deane also received a Commission and instructions from the Committee of secret correspondence on the 2d of March 1776; these Instructions directed him to appear as a Merchant from Bermuda for some time and to procure Clothing for 25,000 Men.
Thus commissioned & instructed he left America in April 1776. arrived on the 24th at Bermuda, left that place on the 4th of May, and arrived at Bourdeaux on the 6th of June following; at which place he appears to have staid some days previous to his journey to Paris, so that the advance said to have been made by the Court of France for the service of the United States on the 10th of that month, could not (as we have before observed) have been made to that Gentleman.
With the papers of this Committee are to be found several of Mr Deane’s most important papers and letters relative to business; though it is evident by his references that many of his letters are missing—He refers to letters giving an account of his arrival at Bourdeaux, and his transactions there; and also to a letter giving an account of his first Conference with the Count de Vergennes, none of which are to be found. In one of his letters addressed (as we judge from its contents) to the Contractors for Indian Goods, he States, “That Mr Beaumarchais furnished the supplies ostensibly, but that they really came from a higher source; and also that he had procured the Indian Goods from the same quarter.[”]
We cannot ascertain by what authority Mr Deane undertook in 1781 to adjust and settle Mr Beaumarchais Accounts. If Congress should be of opinion that he had no authority, (which we doubt not will be the Case, as there was then in Europe a Gentleman appointed by Congress for this purpose) before any decided opinion can be given, as to the amount due from, or to Mr Beaumarchais, it will be necessary to be possessed of his original accounts and Vouchers.
This conduct of Mr Deane, appears extraordinary as in his letter above refered to, he mentions the Goods shiped by Mr Beaumarchais, as coming from a higher source, than that of a private person; and on the 7th of October 1777 put his signature to a joint letter of the commissioners, in which they inform Congress that the Court of France had given them assurances, that no repayment shall be required of what had been already given, either in money or Military Stores. The original of this letter was stolen out

of the dispatches entrusted to Captain Folger, a duplicate of it however is still in the Office for Foreign Affairs.
The following statement will give a general view of Mr Beaumarchais debits and credits, exclusive of the cargoes sent to Cape Francois, amounting to 1,303,922.12.9 Livres Tournois; the whole of which for want of proof of delivery we deduct from his accounts.


The Amphitrites Cargo including Freight, Commissions and Insurance, received by John Langdon Esqr. is charged at

979,493.17. 8



from which deduct charges on the same
22,482.    




Insurance on 610,687.17 at 25 ⅌ Ct
152,671.14.3




Commission at 10 ⅌r Cent
 89,044.17.  
264,198.11. 3
715,295. 5.9


The Mercury’s Cargo including do received by J. Langdon Esqr.

878,753.13.  



From which deduct amot of charges
21,959. 4. 




Insurance on 584,889.4 at 25 ⅌ Ct
146,222. 6. 




Commission at 10 per Ct
 79,887. 3.  
248,068.13.  
630,685. 0  


The Flammands Cargo including Ditto received by the same

621,266. 6. 6



Deduct amt of charges
18,915.18. 




Insurance on 429,678.18 at 33⅓ ⅌ Cent
143,226. 6  




Commission at 10 ⅌ Ct
 57,290.10.  
219,432.14.  
401,833.12.6


The Mere Bobies Cargo. including Ditto receiv’d by the same

89,460. 1.  



Deduct amot of charges
2,806.17. 6




Insurance on 65,061.17.9 at 25 ⅌ Cent
16,265. 9. 3




Commission at 10 ⅌ Ct
  8,132.14.  
 27,205. 9.  
62,255. 0.3


The Seines Cargo including Ditto received by William Bingham Esqr.

748,631. 2.10



Deduct amot of charges
11,236. 1. 




Insurance on 466,927.12 at 25 ⅌ Ct
116,731.18. 




Commission at 10 ⅌ Ct
71,330. 2. 




Cost of the Ship
 59,641.10.10
258,939.11.10
525,691.11. 


The Mary Catherines Cargo including Do receiv’d by the same

174,315.16. 3




Deduct amot of charges
17,749.16. 




Insurance on
134,625. 8. 3




at 5 ⅌ Ct
  6,731. 5.  
 39,591.14.  
  134,724. 2.3




Total Livres Tournais
2,470,484.11.9


We therefore place the value of the six Cargoes at Two Millions, four hundred and seventy thousand, four hundred and eighty four Livres, eleven sous, and nine deniers.
The deductions from the six Cargoes above mentioned are made on the following principles.
Of the Commission.
1st Because it far exceeds every customary charge on the shipment of Goods to Foreign Countries; and there is no document offered in proof of any agreement on the part of the United States to authorise such extra allowance—and
2d Because, from the extra price at which some articles are charged at, beyond their real worth (especially in the Article of Gun powder) we presume that the difference, would, on a fair investigation of the Account, greatly exceed, not only all reasonable charges, but a liberal commission, for executing this business.
Of the Insurance.
1st Because the parties acknowledge none was made or direction given for such purpose, And
2d Because it does not appear whether the Merchandise was shiped at the risque of Mr Beaumarchais, or at that of the United States; the latter of which from present appearances, appears most probable.
We have deducted the cost of the ship Seine, no reason appearing why the United States should be charged with her loss; and a liberal allowance having been made for her Freight.
We debit Mr Beaumarchais as follows,

1778
April 21st	To 20,000 Dollars paid Monsr de Francey at according to the Scale	45.58.1	}	18,876 Specie
Dollars which
May 16th	To 24,000 to do at	}	at 5.5 pr
40.55.2	dollar are
paid do at	99,102.
1779
June 5th	To Bills on Doctor Franklin	2,400,000.
1777
Octr 4th	To Nett amount of Mercury’s Cargo	19,309. 1. 9
1778
Feby 27th	To Nett Amount Amphitrites Cargo	136,797.18. 6
Decr 31st	To Theres’s Ditto	127,964. 1. 6
1779
June 26th	To fier Roderique’s Ditto	108,222. 2.
1781
July 20th	To Perous—Ditto	52,519.13. 6
To Deux Helenes Ditto	76,607.12.
To Bonhomme Richard Ditto	8,371.11.
To Polly’s Cargo	58,514.13.
To Fier Roderique’s Ditto	69,814. 7. 6
To Amelia’s Ditto	55,675. 7. 5
Livres	3,212,898. 8. 2

From which deduct amount of Mr Beaumarchais debits as stated above	2,470,484.11. 9
Balance due the U. States,	Livres	742,413.16. 5
Exclusive of the one million Livres (which if received by Mr Beaumarchais from the Court of France) must be added thereto	1,000,000.16. 5
Principal Livres	1,742,414.12.10

If it should hereafter be ascertained that the Goods shipped on account of the Indian Contract are included in Mr Beaumarchais accounts against the United States, and that he has received from the Contractors, who were bound to pay for them, any remittances on that account, the amount of such payments must of course be added to the above Debt.
Mr Beaumarchais received sundry Cargoes of Tobacco, and generally credited the United States for only one half, taking one half for Freight—As it appears that the commercial Committee were of opinion that one third was a sufficient allowance for Freight; the difference between one half and one third is charged to Mr Beaumarchais in the above statement.
As to the debits against Mr Beaumarchais we are obliged to take them principally from his own accounts so far as specific Articles were received by him.
Congress on the 15th January 1779 ordered, Three thousand hogsheads of Tobacco to be purchased, and deliverd to his agent; and on the 5th June 1779 they gave an unlimited order to deliver the said Agent all the public Tobacco.
The Accounts of the Agents who purchased Tobacco never having been regularly settled, we cannot at present ascertain from any Documents in this Office, how much he is properly chargeable with.
Having stated generally the facts which are within the knowledge of the Board relative to these Accts we presume the United States in Congress will find it necessary to decide, First Whether the adjustment of them, said to have been made by Mr Silas Deane in April 1781 is binding on the United States, and, Secondly, If it cannot be so deemed, whether it is not necessary, previous to a final adjustment thereof, that Mr Beaumarchais should produce to the Treasury of the United States, his original Accots of Vouchers.
Should Congress concur in this opinion we submit to their consideration the following Resolves Vizt.
Resolved—That the settlement of the accts of Mr Caron De Beaumarchais, said to have been made by Silas Deane at Paris, in the month of april 1781 cannot be deemed binding on the United States, the said Mr Deane not being vested with any authority to make such adjustment—Resolved, that the said accounts be settled at the Treasury of the United States, and that Mr Beaumarchais be required to transmit the same, together with the necessary Vouchers, in support thereof, in order that a speedy and final adjustment may be made of all his claims against the United States. All which is humbly submitted
Samuel Osgood
Walter Livingston
Arthur Lee

B.[To Benjamin Franklin]
No. 1.
 Dear SirParis, 9th Septr 1786
The letter you honored me with cover’d the copies of three Letters which Mr Thomson wrote you to obtain an explanation of a million which is not to be found in my accounts—I should have been very much embarrassed in satisfying him and proving that I had not, put that million in my pocket, had I not applied to Mr Du Rival, who as you will see by the answer enclosed, informs me that there was a Million paid by the royal Treasury on the 10th June 1776. This is the very Million about which Mr Thomson enquires; as I have kept an account of the other two Millions which were also furnished by the royal Treasury, Vizt.
The one Million in June & April 1777.
The other, In July & October of the same year.
as well as that furnished by the Farmers General in June 1777. Here then are the three Millions exactly, which were given by the King before the Treaty of 1778 and that furnished by the farmers general—Nothing then remains to be known but, who received the first Million in June 1776. It could not be by me, who was not charged with the business of Congress untill Jany 1777. I therefore requested of Mr Du Rival a copy of the receipt for the one million, you have the answer which he returned me.
I wrote to him again renewing my request, but as the Courier is just setting off, I cannot wait to give you his answer, but you will receive in my next, if I receive one; In the mean while, I beg you will receive the assurance of the sentiments of respect with which I have the honor to be my Dear sir Yr most obt & most humble servant
Grand
[To Ferdinand Grand]
No. 2.
Sir,Versailles 30th August 1786
I have received the letter which you did me the honor to write the 28th of this month, touching the advance of a Million, which you say was made by the general Farm to the United States of America the 3d June 1777. I have no Knowledge of that advance. What I have verified, is, that the King by the Contract of the twenty fifth of February 1783 has confirmed the gratuitous gift which his Majesty has previously made of the three Millions hereafter mentioned, Vizt.
One Million deliverd by the royal Treasury the 10th June 1776 and Two other Millions advanced also by the royal Treasury in 1777 on four receipts of the Deputies of Congress of the 17th January, 3d April, 10th of June, and 15th October of the same year.
This explanation will Sir, I hope, resolve your doubt touching the advance of the 3d June 1777. I farther recommend to you sir, to confer on this subject with Mr Gojard who ought to be better informed than us, who have no knowledge of any advances, but those made by the Royal Treasury—I have the honor to be with great respect Sir yr most obedt and most humble Servant
Durival

[To Benjamin Franklin]
No. 3.
Post Script from Mr Grand.
Paris, 12th Septr 1786
I hazard a letter in hopes it may be able to join that of the 9th at L’Orient, in order to forward to you, Sir, the answer I have just received from Mr Durival; you will thereby see Sir, that notwithstanding my entreaty, the Minister himself refuses to give me the copy of the receipt which I asked for—I cannot conceive the reason for this reserve, more especially, since, if there has been a million paid he who received it has kept the account and must in time be Known. I shall hear with pleasure that you have been more fortunate in this respect in America than I have been in France, and repeat to you the assurance of the sentiments of regard with which I have the honor to be Sir yr most obedient and most humble Servant
Grand
[To Ferdinand Grand]
No. 4.
Versailles Septr 5th 1786
I laid before the Count de Vergennes the two letters which you did me the honor to write, touching the three Millions, the free gift of which the King has confirmed in favor of the United States of America. The Minister, Sir, observed that this gift has nothing to do with the Million which Congress may have received from the general Farm in 1777; consequently he thinks that the receipt which you desire to be communicated to you, cannot satisfy the object in view, and that it wou’d be useless to give you the copy which you desire. I have the honor to be with perfect attachment Sir Yr Most Obedient Humble Servant
Durival
[To Ferdinand Grand]
No. 5.
Versailles 16th Septr 1786
I have laid before Mr the Count de Vergennes, as you Sir seem to desire, the letter which you did me the honor to write yesterday—The Minister persists in the opinion that the receipt, the copy of which you request, has no relation to the business with which you were entrusted on behalf of Congress, and that this piece would be useless in the new point of view in which you have placed it.
Indeed sir, it is easy for you to prove that the money in question was not delivered by the royal Treasury into your hands, as you did not begin to be charged, with the Business of Congress untill January 1777 and the receipt for that money is of the date of the 10th June 1776. I have the honor to be with perfect attachment, Sir Your Most humble and most obt Servant
Durival
Mr Grand
Extract of a letter from B. Franklin to Mr Grand Banker at Paris—dated Philadelphia July 11th 1786.
“I send you enclosed some letters that have passed between the Secretary of Congress

and me, respecting three million of Livres acknowledged to have been received before the Treaty of February 1778 as Don gratuit from the King, of which only two Millions are found in your accounts, unless the Million from the Farmers general be one of the three. I have assured, that all the money received from the King whether as loan or gift, went through your hands; and as I always looked on the million we had of the Farmers general to be distinct from what we had of the Crown, I wonder how I came to sign the Contract, acknowleding the three millions of gift, when in reallity there was only two, exclusive of that of the Farmer’s. And as both you and I examined the project of the Contract before I signed it, I am surprised that neither of us took notice of the Error. It is possible that the Million furnished ostensibly by the Farmers, was in fact a gift of the Crown, in which case as Mr Thomson observes, they owe us for the two ship loads of Tobacco they received on account of it—I must earnestly request of you to get this matter explained, that it may stand clear before I die, lest some Enemy should accuse me of having received a million not accounted for.”
[To Charles Thomson]
Dear Friend.Philadelphia Jany 25th 1787
You may remember that in the correspondence between us in June last, on the subject of a Million Free Gift of the King of France acknowledged in our Contract to have been received, but which did not appear to be accounted for in our Bankers Accounts, unless it should be the same with the Million said to be received from the Farmer’s general; I mentioned that an Explanation might doubtless be easily obtained by writing to Mr Grand or Mr Jefferson. I know not whether you have accordingly written to either of them; but being desirous that the matter should be speedily cleared up, I wrote myself to Mr Grand a letter upon it, of which I now enclose a copy with his answers, and several letters from Mr Durival, who is Chef du Bureau des Fords (and has under his care la Finance) des affaires éstrangeres, you will see by these letters that the million in question was delivered to some body on the 10th of June 1776 but it does not appear to whom. It is clear however that it could not be to Mr Grand, nor to the Commissioners from Congress, for we did not meet in France ’till the end of December 1776 or begining of January 1777. that Banker was not charged before with our Affairs. By the Ministers reserve in refusing him a copy of the receipt, I conjecture it must be money, advanced for our use to Mr Beaumarchais, and that it is a Mystere du Cabinet, which perhaps should not be farther enquired into, unless necessary to guard against more demands than may be just from that Agent; for it may well be supposed that if the Court furnished him with the means of supplying us, they may not be willing to furnish authentic proofs of such a transaction so early in our dispute with Britain—Pray tell me, has he dropped his demands, or does he still continue to worry you with them?
I should like to have these original letters returned to me, but you may if you please keep copies of them—It is true the million in question makes no difference in your accounts with the King of France, it not being mentioned or charged as so much lent and to be repaid, but stated as freely given. Yet if it was put into the hands of any of your Agents, or Ministers, they ought certainly to account for it.
I do not recollect whether Mr Deane had arrived in France before the 10th of June 1776 but from his great want of Money when I join’d him a few months after, I hardly think it could have been paid him. Possibly Mr Jefferson may obtain the information tho’ Mr Grand could not; and I wish he may be directed to make the enquiry, as I know he would do it directly; I mean if by Hortales & Co’s. farther demands, or for any other reason, such an enquiry should be thought necessary. I am ever, my Dr Friend Your’s most affectionately
B. Franklin
Charles Thomson Esqr.

C.
Contract betwixt the Farmer’s General of France and Messrs Franklin and Deane.
Article 1st The undersigned, as well in our names, as in virtue of the powers vested in us by the Congress of the United Colonies of North America, do promise and obligate ourselves to deliver in the course of the present Year 1777 to the Farmers General of France, at the ports of that Kingdom, five thousand Hogsheads; equal to five Million pounds of Tobacco, of the Growth of York and James river.
Article 2d The price of the Tobacco so delivered shall be eight livres for every pound Mark of Nett Tobacco, or forty livres for every hundred pounds, weighed and delivered into the Stores of the Farmers General.
Article 3d All the Tobacco, which is damaged, rotten or spoiled, shall be cut off and deducted from the payment according to an amicable estimation made by proper judges; or in lieu of this mode it shall be subject to a general refraction.
Article 4th There shall be also allowed, and deducted for full weight four per Cent; two per Cent on the amot of the Invoice for prompt payment, and eight livres on every Hogshead for samples.
Article 5th In payment of the above five thousand hogsheads of Tobacco, the Farmers General shall, on account of Congress either pay into the hands of a Banker to be named by Messrs Franklin & Deane, one Million of Livres; or accept Bills drawn by those gentlemen, through their receiver General at Paris during the course of the ensueing month, to the above amount; and another Million of Livres shall be paid on the arrival of the first Vessels, laden with Tobacco, and delivered on Account of this Contract: which two Million of Livres, shall be the full & complete of the five thousand hogsheads, or Fifty Million pounds more of Tobacco, to be deliver’d on Account of Congress, at the price of eight Sols per pound, as above stipulated.
Article 6th Should Congress send to France, a further quantity of Tobacco, whatever exceeds the amount of the two millions advanced by the Farmers General, shall be delivered to them by Messrs Franklin and Deane, at the same price, and conditions, and the Cost thereof shall be paid by the Farmers General, either in money or in bills, at three usances drawn on their receiver general.
Article 7th And the undersigned Farmer General in virtue of the powers given to me by my Company do obligate myself in their name to the full and entire completion of these presents, done by duplicate at Paris on the 24th March 1777.
B. Franklin
S. Deane
Paulze
Extract of a letter from Benjn Franklin to the Honorable Robert Morris dated
Passy July 27th 1783
“The Farmers General, who have been extremely Kind and favourable to us, in never urging a compliance with our Contract as a repayment of the Million they advanced to us, nor demanding any interest, have lately been with me, and intimated that they hoped now we were in peace, it might not be inconvenient to us to proceed in discharging the Debt—After some conversation on the means, they agreed to write me a letter of which I send a copy—You will understand a part of it by knowing that I recommended you warmly to them as a proper Correspondent after this affair and your office should be finished.
I ought and do as warmly recommend to you the doing them justice as speedily as may be, and favoring them where it is practicable for we are really under great obligations to them. Inclosed is a copy of their account. It was sent before but probably miscarried.

I am content with the method established respecting the Salaries, and I am with sincere and great esteem” Sir Your Most obedient and most humble Servant
B. Franklin
To Mr Franklin Minister Plenipo. from the United States of North America.
 SirParis 17th July 1783
Agreeable to the account settled between us the 17th November 1781 there remaining due to the Farm General under the name of David a balance of Eight hundred and forty six thousand seven hundred and seventy Livres 4s. 5d. and this debit as you recollect is the remainder of a Million which we lent to the United States, for the value of which they were to furnish us with Tobacco at forty livres a quintal, delivered in our Ports, which has been only executed to the amount of the sum mentioned in the account, which we have the honor to remind you of. Davids Bail has expired these three years, and we are engaged Sir in terminating the liquidations respecting this Bail. We are very desirous therefore that you will be pleased to discharge the Engagement you have contracted with us, we have said nothing to you about it during the War, we do not claim the Interest on the sum lent, but the return of peace and the expiration now of an old date of David Bail will doubtless appear to you pressing motives to terminate this affair.
The natural conclusion of it would be the discharge of the balance of the account, the Treaty not having been executed, and Davids Bail having expired, but we conceive sir that it may be finished upon the same principles as gave rise to it, and that the United States may discharge the sum remaining due to us, by furnishing its value in Tobacco, and we beg leave to make the proposition to Congress by repeating every thing that has passed between you & us on this subject.
If it is accepted, as we hope it would suit Sir, that Mr Morris who is charged with the department of Finance should send us, on Account, a Cargo of Tobacco to the Port of Havre; we will divide the same among the Manufactures of Havre, Dieppe & Paris, by which means we shall be able very soon to acquaint Mr Morris of our opinion of the adventure, as to it’s quality; he will send us an Invoice pointing out the first Cost and all the charges accruing in America and add to it a bill of lading informing us of the Cost of freight.
We fix no limits to Mr Morris with respect to the Cargo, and he will naturally be regulated according to the burthen of the Vessel he will freight. We demand, with respect to the price of Tobacco, that it should be so regulated that the first cost with all the expences in America, commissions & freight included, shall not exceed on arrival at Havre forty Livres per quintal, delivered in our Ports as was agreed between us at the time of the Loan, which we now solicit may be reimbursed. We do not determine the rate of the commission which is to be included in the whole price and for the Cargo in question, we refer to what Mr Morris may do, only observing, that in ordinary commercial operations it is at two per Cent, and it ought naturally to be less according to the magnitude of the objects.
We are persuaded sir, that the intended pay will turn out so as to lead us to order the whole of the sum due to us, to be discharged in the same way. We shall be happy that this will afford us the opportunity of a correspondence between us and Mr Morris; his letter therefore will be addressed to Messrs the Farmer’s General of the Office for purchasing Tobacco at the Hotel of the Farms at Paris.
This correspondence may have much more interesting consequences than what the present object is—This prospect doubtless will not escape Mr Morris, and in consequence of what you have been Kind enough to tell us of his principles and talents, we shall see with great pleasure an increase of connection between us. We shall be under

obligations to you, sir, to recommend our Interests to him and we lay claim to your good offices for the conclusion of the affair which gives rise to the present. We are with respect Sir Your most humble and Most obedient Servants
His Excellency Benjamin Franklin Esqr. Minister Plenipo: &c.
Dear SirOffice of Finance 29th May 1782
I do myself the honor to enclose you copies of two Acts of Congress, one of the 5th of June and the other of the 18th June 1779 relating to the affairs of Mr de Beaumarchais—You will observe sir, that you was authorised to pledge the faith of the United States to the Court of Versailles for obtaining money on credit, to honor the Drafts on you.
There is a misteriousness in this transaction arising from the very nature of it, which will not admit of explanation here, neither can you go fully into an explanation with the Court. Mr De Beaumarchais certainly had not Funds of his own to make such considerable expenditures, neither is there any reason to believe that he had credit. If the Court advanced money it must be a secret, but there would be no difficulty in giving an order in your favor for the sum necessary to pay those Bills, and thereupon measures might be taken to obtain from him the reimbursement of any sums he might have received, consequently there would be no actual advance of Money made, as the whole might be managed by the passing of proper receipts, from you to the Court, from Mr de Beaumarchais to you, and from the Court to him. I wish that you would apply on this subject, and get it adjusted. The diverting from a Loan for the Service of the current year so considerable a part, as that due to Mr de Beaumarchais will defeat the object for which it was granted. It ought not therefore to be done if possibly to be avoided. I have the honor to be Sir, &c. &c.
Robert Morris.
Extract of a Letter from Dr Franklin to Robert Morris Esqr. dated
Passy August 12th 1782
“The plan you intimate for discharging the Bills in favor of Beaumarchais, tho’ well imagined, was impracticable. I had accepted them, and he had discounted them, or paid them away, or divided them among his creditors. They were therefore in different hands, with whom I could not manage the transaction proposed. Besides, I paid them punctually when they became due, which was before the receipt of your letter on that subject—That he was furnished with his funds by the Government here is a supposition of which no foundation appears.”
Bail de Laurent David.
Passy 17th November 1781
Tobacco
Messrs The Farmers General of France to Messrs Franklin and Dean, as well in their own names, as in consequence of the powers vested in them by the United States in Congress assembled.


[Debits]


To 48 hogsheads & 3 barrels of Maryland Tobacco arrived at Nantes on board the ship the Baltimore and delivered by Mr Schweighauser the 21st September 1778 to Monsieur Adine director of the Kings Farms in the said city; the said 48 hhds & 3

 barrels weighing (allowances deducted according to the agreement entered into between the company and Messrs Franklin & Dean) 36,842  amounting, (a discount of 2 prCt for prompt payment being first made) to fourteen thousand, four hundred and forty two Livres, one Sol and seven Derniers.
14,442. 1.7



 To 276 Hogsheads of Virginia Tobacco, arrived at Marlaix on board of the Ship Morris, and deliver’d by Capt. Benjamin Gunnisson the 25th February 1779 to Monsieur Duplessis Pegasse, receiver of the Kings Tobacco Store in said City; the said 276 Hhds weighing together (all allowances deducted according to the aforementioned agreement) 232,673.  amounting (the aforesaid Discount being made) to Ninety one thousand two hundred and seven Livres, sixteen Sols
91,207. 16. 



To 150 hogsheads of Maryland Tobacco arriv’d at L’Orient on board the Ship Shepherdess of Nantes and delivered by Captain Huas the 15th of April 1779 to Monsieur Dodun, director of the Kings Farmes in said City; the said 150 Hhds weighing together, 121,376. lb., all allowances deducted according to aforementioned Treaty, amounting after the aforesaid discount being made to forty seven thousand, five hundred & seventy nine livres, eight Sols
 47,579. 8. 



Total of the Farmer’s Generals Debit
153,229. 5.7



Messrs Franklin & Dean in behalf of themselves and in pursuance of the powers vested in them by the United States of America in Congress assembled acknowledge to be indebted for the balance of Eight hundred and forty six thousand, seven hundred and seventy Livres, fourteen Sols five Derniers
846,770.14.5



[Credits]


By a Loan of one Million of Livres Tournois granted the 3d June 1777 to Messrs Franklin and Dean in their own names, as well as in consequence of the powers vested in them by the United Colonies in Congress assembled as ⅌r their receipt dated as above
Livres
1,000,000.


Total of the credit of the Farmers General

1,000,000.


B. Franklin
The above account approved, also the balance in our favor of Eight hundred and forty six thousand, seven hundred and seventy Livres, fourteen sols, five derniers Tournois which Messrs Franklin & Dean, in their own Names and in pursuance of the powers vested in them by the Congress of the United States of America acknowledge to be indebted to us.
Paris at the Hotel of the Kings Farms the 19th Novr 1781.
Perseval/St Armand/De LagePignon/De la Hante

No. 5
On the Requisitions of Congress.
Previous to the statement of the general receipts and Expenditures, under the administration of this Board, it may be proper to take a view of the requisitions of Congress, in order to shew how the several States, stand with each other respectively on that ground; and what have been the means arising from this source within the controul of the present Board, to enable them to fulfill the objects of their administration. The latter purpose might be Effected by exhibiting a summary abstract of the Specie requisitions only; but to accomplish the former, a more extensive retrospect becomes necessary.
The requisitions of Congress may be divided under the following heads Vizt.


1st
Requisitions payable in money of old Emissions.


2nd
Requisitions payable in money of new Emissions.


3rd
Requisitions payable in specific supplies.


4th
Special requisitions.


5th
Requisitions payable in specie & Indents.


6th
Requisitions payable in Indents only.


The balances due on the four first articles will be shewn by a reference to the Schedule marked A, those under the two last, by that marked B.
The accounts of the Loan Officers, not having been rendered to the present day; it is not at present in our power to give a more accurate Official statement of the specie requisitions than the one refered to; the balance however appearing due on those requisitions will not be greatly diminished, the receipts since the date of the Schedule, having been very insignificant.
During the whole course of our administration we have endeavoured to impress the States not only with a sense of the obligations they were under to discharge their several Quotas; but with that of the Evils which would necessarily result from an inattention to this great Duty. This will appear by a reference to the correspondence and reports of this Board; all of which have been uniformly directed to the same objects which are so earnestly recommended by the Documents marked C & D to which we request your reference.
We shall only observe on this occasion that if the most solemn acts of the Sovereign, could not rouse the different Members of the Confederacy, to a sense of their own Interest, as well as Duty; it cou’d not be expected that the applications of the public servants, however earnestly enforced could produce much Effect. The aggregate of the Balances due on the specie requisitions to the first of the present year appears by the statement of the register of the Treasury to be no less than Three million, two hundred and twenty thousand two hundred and fifty nine Dollars. It is not therefore a matter of surprise that the arrearage on the principal and Interest of the Foreign Loans should amount to the large sum mentioned in our former communications.
No reliance can, in our opinion, be placed on any payments, worthy consideration, being made on this balance, of which no less a sum than, Five hundred and thirteen thousand, nine hundred and ninety five Dollars, was on the date of the Schedule, due from the States of North Carolina and Rhode Island; measures must of course be adopted for making good the arrearages of claims against the general Treasury to the present day, from other sources.
It will be observed by the Schedule marked B that the requisitions of the 11th October 1787 and 20th August 1788 were only for Indents: Not a Dollar in specie has been required of the States since the 2d of August 1786 and of course our sole dependance for the support of the civil Government since that period, has been the gleanings of Taxes collected in those States, which had in some degree complied with the requisitions

previous to that period; the monies arising from Loans in Holland, not being more than sufficient to discharge the necessary expences in Europe, and the interest and premiums accruing on the Dutch Loans. The two last requisitions are not founded on any reports of this Board; and of course we are not able to determine on what grounds of calculation Congress proceeded, in supposing the arrears of prior requisitions could possibly be an adequate source for defraying the subsequent Expenditures. If after the publication of the present Constitution, a special requisition had been made on the States, for a sum necessary at least to defray for one year the Expences of the civil Establishment, and the necessity of complying with this Act, enforced with the weighty reasons, which obviously presented themselves; there is reason to believe, that at this period, the state of the Treasury would have been at least adequate to the current Expences. It is a Duty we owe to the Trust reposed in us, to make this observation, since it might be otherwise supposed, that the requisitions we allude to, were past in conformity to our opinions. We have the honor to be with high respect, sir your obt humble Servants
Samuel Osgood
Walter Livingston
Arthur Lee.
 

A.
Schedule of the requisitions on the several States, by the United States in Congress assembled, In old Emissions, New Emissions, In specie for the support of American Prisoners, and in specific supplies—Shewing the Quotas assigned to each—The amounts paid thereon; And the Balances due on the 3d March 1789—so far as the records of the Treasury shew to that time.


Quotas


States.


      
      In old Emiss. per Act of 1777, 22d Novr for
      
   
      1779
      5,000,000
     
     
     4th Jan.
     15,000,000
     
     
     21st May
     45,000,000
     
     
     7th Oct.
     30,000,000
     
     
     Total
     95,000,000
     




     
     In new Emiss. per Act 1780 26th Augt for
     
     
     
     3,000,000
     
     
     3d Nov. 1781
     1,642,988
     
     
     16th Mar.
     6,000,000
     
     
     Total
     10,642,988
     




     
     In Specie, for the support of American prisoners, as per Act of Congress of
     
     
     1781 8th Jany
     80,000
      


In Specific Supplies, valued in Specie.


     Per Act of Congress of 1780 25th February, articles inserted therein.
     Per Act of Congress of 1780, 4th November, articles inserted therein.


New Hampshire
3,000,000
311,946.
2,319
135,938.30
126,290.  


Massachusetts
13,420,000
1,793,694.60
13,334
745,091.30
726,168.30


Rhode Island
1,550,000
180,382.60
1,160
58,341.60
63,159.30


Connecticut
10,800,000
1,325,776.30
9,855
690,529.60
536,730.60


New York
4,900,000
412,098.
4,347
232,254.30
236,792.  


New Jersey
5,270,000
701,880.
5,217
299,274.  
284,152.  


Pennsylvania
12,820,000
1,793,695.60
13,334
618,772.  
726,167.30


Delaware
1,000,000
152,161.60
987
48,991.45
53,672.30


Maryland
9,920,000
1,232,218.
9,159
558,447.30
498,845.  


Virginia
15,400,000
1,949,671.
14,492
1,047,435.30
789,312.  


North Carolina
6,610,000
549,464.
5,796
573,780.89
315,723.  


South Carolina
10,250,000
240,000.
—
552,333.30
—


Georgia
60,000
—
—
—
—



95,000,000
10,642,988
80,000
5,561,189.74
4,359,012





Amounts paid


States.
In old Emissions on the several requisitions for 95,000,000.
In new Emissions On the several requisitions for 10,642,988.
In Specie for the support of American prisoners.
In specific Supplies, valued in specie


On the requisitions of Congress of 25th Feby 1780.
On the requisitions of Congress of 4th Nov. 1780


New Hampshire
 3,000,000.
—
—
—
—


Massachusetts
13,420,000.
—
—
3,288.25
—


Rhode Island
 1,401,988.
—
—
—
—


Connecticut
 9,887,714.69
—
—
—
—


New York
 2,760,008.
—
—
—
—


New Jersey
 1,647,333.30
5,149
—
—
—


Pennsylvania
 6,454,004.60
—
—
295,095.36
—


Delaware
 1,000,000.
—
—
1,869.37
—


Maryland
 3,922,533.30
—
—
—
—


Virginia
 9,876,902.50
—
—
—
—


North Carolina
 2,380,000.
—
—
—
—


South Carolina
—
—
—
87,927.80
—


Georgia
—
—
—
—
—



55,750,484.59
5,149
—
388,180.88
—





Balances due.  


States.  
In old Emissions On the several requisitions for 95,000,000.  
In new Emissions On the several requisitions for 10,642,988.  
In specie; for the support of American prisoners.  
In specific supplies, valued in Specie


On the requisitions of Congress of 25th Feby 1780.  
On the requisitions of Congress of 4th Novr 1780


New Hampshire
—
311,946.  
2,319
135,938.30
126,290.  


Massachusetts
—
1,793,694.60
13,334
741,803. 5
726,168.30


Rhode Island
148,012.  
180,382.60
1,160
58,341.60
63,159.30


Connecticut
912,285.21
1,325,776.30
9,855
690,529.60
536,730.60


New York
2,139,992.  
412,098.  
4,347
232,254.30
236,792.  


New Jersey
3,622,666.60
696,731.  
5,217
299,274.  
284,152.  


Pennsylvania
6,365,995.30
1,793,695.60
13,334
323,676.54
726,167.30


Delaware
—
152,161.60
987
47,122. 8
53,672.30


Maryland
5,997,466.60
1,232,218.  
9,159
538,447.30
498,845.  


Virginia
5,523,097.40
1,949,671.  
14,492
1,047,435.30
789,312.  


North Carolina
4,230,000.  
549,464.  
5,796
573,780.89
315,723.  


South Carolina
10,250,000.  
240,000.  
—
464,405.40
—


Georgia
60,000.  
—
—
—
—



39,249,515.31
10,637,839   
80,000
5,173,008.76
4,357,012   


Treasury United States, Registers Office 3d March 1789Joseph Nourse regt.

B.Schedule of the Requisitions on the several States, by the United States in Congress assembled; of 10th Sept. 1782; 30th Oct. 1781; and 27th and 28th April 1784: Of 27th Sept. 1785, 2d Augt 1786; and of the 11th Oct. 1787: and 20th Augt 1788: Shewing the Quotas assigned to each, the amount paid thereon, and the Balances due 1st January 1789.


Requisitions and Quotas



10th Sept. 1782

30th October, 1781. 27th and 28th April 1784



Indents
Quota.  
Paid previous to 31st Decr 1783: vide Journals of Congress for 1784 page 178.  
Sum required 27th and 28th april 1784; ¾ whereof being paid in specie ¼ was made receivable in Indents.  
¾ thereof on specie proportion.  
Total in specie payable on this requisition
proportion of Indents, receivable on this requisition.  


States.  
Dol. 90ths
Dol. 90ths
Dol. 90ths
Dol. 90ths
Dol. 90ths 8ths
Dol. 90ths 8
Dol. 90ths 8


New Hampshire
48,000
186,799.  
3,000.  
183,799.  
137,849.22.4
140,849.22.4
45,949.67.4


Massachusetts
192,000
653,798.  
247,676.59
406,121.31
304,591. 0.6
552,267.59.6
101,530.30.2


Rhode Island
28,800
108,342.  
67,847.85
40,494. 5
30,370.48.6
98,218.43.6
10,123.46.2


Connecticut
133,200
373,598.  
131,577.75
242,020.15
181,515.11.2
313,092.86.2
60,505. 3.6


New York
54,000
186,799.  
39,064.  
147,735.  
110,801.22.4
149,865.22.4
36,933.67.4


New Jersey
66,000
242,839.45
102,004.85
140,834.50
105,625.82.4
207,630.77.4
35,208.57.4


Pennsylvania
180,000
560,397.  
346,632.88
213,764. 2
160,323. 1.4
506,955.89.4
53,441. 0.4


Delaware
16,800
56,042.45
—
56,042.45
42,031.78.6
42,031.78.6
14,010.56.2


Maryland
132,000
466,998.  
89,302.10
377,695.80
283,271.82.4
372,574. 2.4
94,423.87.4


Virginia
174,000
653,797.  
115,103.48
538,693.42
404,020. 9.0
519,123.57. 
134,673.33. 


North Carolina
88,800
311,338.45
—
311,338.45
233,503.78.6
233,503.78.6
77,834.56.2


South Carolina
72,000
186,799.  
186,799.  
—
—
—
—


Georgia
14,400
12,452.45
—
12,452.45
9,339.33.6
9,339.33.6
3,113.11.2



1,200,000
4,000,000   
1,329,009   
2,670,991   
2,003,243.22.4
3,332,252.22.4
667,747.67.4





Requisitions and Quotas



27th September 1785
2d August 1786
11th Octr 1787
20th Augt 1788



Specie.
Indents.
Specie
Indents.
Indents.
Indents.


States.
Doll. 90ths
Doll. 90ths
Doll. 90ths
Dollars
Dollars
Dol. 90ths 8th


New Hampshire
35,138.60
70,277.30
76,268
56,452
59,684
59,258.  


Massachusetts
149,618.  
299,236.  
324,746
240,370
254,381
252,339.63


Rhode Island
21,545.30
43,090.60
46,764
34,613
36,558
36,326.18


Connecticut
88,060.60
176,121.30
191,135
141,474
149,976
148,516.18


New York
85,495.30
170,990.60
185,567
137,434
145,555
144,185.57


New Jersey
55,572.  
111,144.  
120,619
89,279
94,372
93,728.36


Pennsylvania
136,792.60
273,585.30
296,908
219,765
232,616
230,698.18


Delaware
14,962.  
29,924.  
32,475
24,037
25,506
25,238.72


Maryland
94,344.60
188,689.30
204,775
151,570
160,349
159,096.81


Virginia
170,991.30
341,982.60
371,136
274,707
290,770
288,391.18


North Carolina
72,670.60
145,341.30
157,732
116,749
123,450
122,564.54


South Carolina
192,366.  
—
139,017
103,015
108,996
108,160.54


Georgia
10,686.60
21,373.30
23,288
17,167
18,194
18,036.63



1,128,244
1,871,756
2,170,430
1,606,632
1,700,407
1,686,541.12






Total Amounts paid
Balances due



Specie
Indents
Specie
Indents.


States.
Dol. 90ths 8
Dol. 90ths 8
Dol. 90ths 8
Dol. 90ths 8


New Hampshire
19,821.50  
86,474.24  
232,434.32.4
253,146.73.4


Massachusetts
364,233.72  
681,275.19  
662,397.77.6
658,581.74.2


Rhode Island
87,950.83.2
—
78,576.80.4
189,511.34.2


Connecticut
204,135.89  
105,654.61.4
388,152.57.2
704,137.80.2


New York
375,025.12  
399,358.37.4
45,902.40.4
289,740.57. 


New Jersey
154,818.61  
—
229,003.16.4
489,732. 3.4


Pennsylvania
643,619. 5  
434,265.70.4
297,037.54.4
755,839.68. 


Delaware
46,123.83  
51,034.55  
43,344.85.6
84,481.73.2


Maryland
400,664.69  
—
271,028.83.4
886,129.18.4


Virginia
642,542. 9.4
466,859.82.1
418,708.77.4
1,037,664.28.7


North Carolina
28,486.78  
—
435,419.60.6
674,739.50.2


South Carolina
443,244.38  
—
74,937.52. 
392,171.54. 


Georgia
—
—
43,314. 3.6
92,284.14.2



3,410.667.19.6
2,224,922.79.5
3,220,259. 8.6
6,508,160.89.7

 
Treasury of the United States. Register’s Office 1st January 1789Joseph Nourse. Register
C.An Address from the United States in Congress assembled, to the Legislatures of the several States.
When the Interests of a people are endangered either through the defect of the Government, they have established, or the want of timely and vigorous Exertions to give efficacy to its operations, it becomes the Duty of those, to whom the sacred trust of watching over the welfare of the Nation, is delegated, to awaken it to a sense of its Danger, and to urge the adoption of such measures, as may avert the Calamities with which it is threatened.
Impressed with a sense of this high obligation, and an anxious and affectionate concern for the Interest, honor, and Safety, of their Constituents, the United States in Congress assembled, have at various periods, and on various occasions, exercised this important trust; but on none more solemn and interesting than the present. It is with the most painful anxiety they are compelled to declare, That, having been denied the means of satisfying the Engagements which they have constitutionally made for the common benefit of the Union, it is now their Duty solemnly to warn their constituents, that the most fatal Evils will speedily, and inevitably flow from a breach of Public Faith, and a violation of the principles of Justice, which are the only solid Basis of the honor and prosperity of Nations.
The States were called upon the last year to pay into the general Treasury the sum of Three Million of Dollars, of which one million was to be discharged by specie, and two Millions by Discounts of Interest on the Domestic Debt. The objects for which the Monies proposed to be raised were to be appropriated, were then distinctly pointed out; by this it appears that the sum of Eight hundred and forty thousand Dollars were absolutely and indispensibly necessary to defray the charges of the Civil Government and the Interest of the Foreign Debt.
What have been the Effects of this requisition; notwithstanding the serious and interesting appeal of Congress to the Justice and Wisdom of the several States, which soon followed it, and in which, after stating the Public receipts and Expenditures for the four preceding years, it is proved that the receipts of the last fourteen Months were not adequate to the Bare Maintainance of the Federal Government, on the most economical

establishment, and in time of profound peace; only Ten States out of the thirteen have passed Acts apparently complying with it, and by such as have complied, not more than the sum of 100,000, Dollars has been paid into the general Treasury to the present date in actual specie.
In examining the proceedings of the different States in consequence of the resolves of the 27th September 1785 the following Statement is the result.
In the Act of New Hampshire, the specie directed to be raised, is to be assessed on the Polls and rateable Estates within that State, agreeably to the last proportion of Taxes for the several towns & places; But as it does not appear by this Act at what rate the Polls and real property are rated, or whether those funds are burthened with any other Engagements. It is impossible to form a judgment of what may be expected from the provision made: if the funds are the same as have been relied on for paying that States quota of the requisition of the 27th and 28th of April 1784 Experience demonstrates that no dependance can be placed upon their efficacy.
By the Act of Massachusetts it appears that there is assessed on the different Counties of that State the Sum of £300,493⅓ lawful money, out of which, the sum of £145,665 equal to 485,550 Dolls. (the Specie quota of that State) is to be paid into the General Treasury, on or before the first of January next. From the whole sum there is to be deducted.


For the support of Civil Governmt
£ 25,784. 1.3


For the payment of interest on their state Debt
29,000.    


For redeeming army Notes payable 1784 85 & 86
100,000.    


For replacing sums drawn out of the Treasury for support of the members of Assembly
£  1,101.18. 


It does not appear by this Act, that any preference in payment is to be given to the requisitions of Congress, and as more than one moiety of the Sum proposed to be raised is for States purposes, in which the support of the government and the particular Interest of their Citizens are concerned, it may be infered that the first monies collected will be appropriated for the objects last mentioned; of course the specie payments of the Requisition will be procrastinatd and any deficiency in the general Tax will fall on the sum which is appropriated for Federal purposes.
From Rhode Island no Specie payment on the last requisition is to be expected, that State having set off against this requisition, the Balances due the Contractors for Ox Teams in the service of the United States for the year 1781 notwithstanding the balance which remained due on the requisition for 1784; this, together with the amount of their liquidated payments to Invalids, in pursuance of the resolution of Congress of 7th June 85, will very probably absorb the specie sum of the requisition of the 27th Septembr 1785: nor can a further payment of the balance due on that of 1784 be calculated on, as a paper currency in that State is made receivable in all Taxes whatever.
Connecticut having passed no Act in compliance with the last Requisition, nothing can be expected from her.
By the Act of New York, though the Treasurer of the State is directed to pay into the general Treasury the full proportion of her Quota on the last requisition, at the periods therein specified, no Funds apppear, by the said Law, to be provided for effecting this object. By a Law enacted in the last Sessions of the Legislature of that State, a paper Currency is made receivable in all Taxes whatever from the first of May last: From this Circumstance little dependance can be placed in receiving, in the course of the present year, her full specie Quota. New Jersey having passed no Act upon the last requisition, nothing is to be expected from her. Pensylvania by an Act of the 8th March 1786 directed their Treasurer to pay to the order of the United States such a sum in specie, as, together with the sums paid on account of the requisitions of the 27th & 28th of April

1784 and 27th of September 1785 would make the sum of 557,091 Dollars in specie, and the further sum of 593,684 Dollars in receipts or certificates of Interest: but it is to be observed that the sum directed to be paid by Discounts of interest is 86,657 Dollars more than the State has a right to avail itself of, on the requisition of the 4th September 1782 27th of April 1784 and 27th of September 1785 and that the amount directed to be paid is short (by the above mentioned overplus in Indents of Interest) of the actual sum of specie required of that State by the requisition of the 27th & 28th of april 1784 and 27th of September 1785.
The State of Delaware has passed an Act in compliance with the last requisition, which will probably be productive of her quota.
The State of Maryland did, at their last sessions pass an Act providing for the payment of 94,350 Dollars in Specie, being the proportion of Specie required of that State by the last requisition; but it does not appear that any provision has been made for the payment of the Indents of Interest required by the said requisition.
Virginia passed an Act of the 21st January last, in full compliance with the last requisition; but the revenue Laws refered to in the said Act, do not shew what Monies may be relied on from them.
From North Carolina nothing is to be expected on the last requisition, no act having passed in pursuance of it.
In the State of So. Carolina the last requisition is fully covered by the credit she has obtained in the Treasury for supplies in 1782 & 1783.
The State of Georgia, by an Act of the 13th of February last, directed their Treasurer to pay into the General Treasury, the quota assigned to that State, by the resolves of the 4th September 1782 27th & 28th of April 1784 and 27th September 1785; but as the said Acts refer to a revenue Law, of which a Copy has not accompanied it, no certain opinion can be formed how far the compliance may be operative; but as nothing has yet been paid on either of the aforesaid requisitions little expectation can be entertained of payments under this Act, which seems to have created no new funds.
To the above Statement, nothing need be added to manifest the exhausted state of the Federal Treasury, except that of the requisition of the 27th and 28th April 1784; heavy balances are still due as appears from the following Statement thereof to the 30th June last.



Apportionment of 4 Millions
Amount paid to 30th June 1786
Balance due the 30th June 1786


New Hampshire
186,799.  
7,679. 8
179,119.82


Massachusetts
653,798.  
371,118.12
282,679.78


Rhode Island
108,342.  
75,711.20
32,630.70


Connecticut
373,598.  
157,318.12
216,279.78


New York
186,799.  
186,799.  



New Jersey
242,839.45
139,328.70
103,510.65


Pennsylvania
560,397.  
560,397.  



Delaware
56,042.45
29,081.39
26,961. 6


Maryland
466,998.  
272,525.28
194,472.62


Virginia
653,797.  
550,849.25
102,947.65


North Carolina
311,338.45

311,338.45


South Carolina
186,799.  
186,799.  



Georgia
12,452.45

12,452.45


Of the requisition of the 4th of September 1782, considerable Balances are also due; but as the States were permitted to apply their respective quotas, in the payments of Interest due on the Loan office Certificates, and other liquidated Debts of the United States, contracted therein, and few of them have caused regular returns to be made to

shew how far they have acted upon the said requisition, the balances cannot now be ascertained.
If it be asked, to what end then is another requisition made, whilst such heavy balances remain still unsatisfied? the answer is, that the United States in Congress, are bound by every principle of good faith & Justice, and a regard to National Character, to exercise that authority which is vested in them, for obliging the different members of the Union to contribute their respective Quotas for the support of the general Government; and to manifest to the World, that they are not inattentive to the high and honorable trust of watching over the Welfare of a Free people.
The States will observe that in the present requisition no less than 1,723,626 Dollars 47/90ths ought to be forthwith raised in Specie, for the express purpose of paying the interest and certain instalments of principal of the Foreign Debt which will become due in the present, and in the course of the next year; so vast is the accumulation of the Debt which has been brought on the people for want of an Early and general adoption of the resolves of Congress of the 18th April 1783.
The General Impost therein recommended, was expressly appropriated for the purpose of discharging the principal and Interest of the National Debt; the probable amount of it was, at that time calculated at near a Million of Dollars annually: Supposing this calculation to be greater than this Revenue is likely to produce in a regular state of commerce; yet when the Extraordinary Importations which were poured into the States for the first two years after the Peace, are taken into consideration it may safely be averred, that by the end of the year 1787 a Net revenue would have accrued from the Execution of that plan, of near Four Million of Dollars, if it had commenced its operation in the Early part of the year 1784.
It may in this place be proper to state what have been the sums necessary to be raised in Specie, for the Interest and principal of the Foreign Debt to the end of the year 1787 and to compare the aggregate with the probable amount of that revenue to the same period.
By the Schedule of the principal and Interest due on the Foreign Loans, which was transmitted to the several States with the Act of Congress of the 15th of February last, It appears that the aggregate of principal & Interest due on the French and Dutch


Loans to the end of the year 1787 is
Dollars
1,710,044


On the Spanish Loan of 174,000 Dollars, Seven years Interest

60,900


Foreign Officers and Individuals in France, say,

44,000


To Foreign Individuals, for principal & interest of Debts contracted abroad, about

100,000




1,914,944


Deduct this sum from what would have been the probable amount of the Impost to the end of the year 1787 and it appears that about two Million of Dollars of surplus revenue might, under a proper arrangement have been applied towards the reduction of the Capital of the Domestic Debt. When to these circumstances are added the influx of Specie from the revival of Credit, and the happy effects it would have had on the present unfavourable balance of Commerce, and consequently on the collection of Taxes throughout all the States, it is scarcely possible to foresee the extent and number of the advantages which would have flowed from the operation of this System.
It is a painful task, either in Nations or Individuals to call to mind circumstances of advantage which have escaped their controul, and to compare a situation of present distress, with what (under the auspices of heaven) would have been the direct reverse, had they availed themselves of advantages once within their power to command.
But it is by an honest and serious examination of past Errors, that Experience only is

gained, and better Systems adopted in the management of Public and Private Affairs. It becomes therefore the Duty of the Guardians of a free and enlightened people, however painful the task, to execute this high trust, and to conceal nothing that may induce the nation to investigate and pursue in future their Essential Interests.
It is not to be expected that in a Government composed of thirteen independent deliberative powers, and owing its origin to an extreme jealousy of public Liberty, the judgment of the several Members of the confederacy, should at the same time, embrace the wisdom and necessity of every measure which may be recommended by the general Government, particularly in the Case of an untried System of revenue, the most difficult of all objects to carry into Execution.
The several Legislatures have at length passed Acts for granting to the United States in Congress, the power of levying a general Impost, to be appropriated agreeably to their recommendations of the 18th April 1783: In two States the Laws which have been enacted for this purpose require some alteration to give a general operation to the Collection of this revenue; and from the wisdom and patriotism for which these States have been long distinguished, The United States in Congress cannot entertain the idea that they will refuse to give efficacy to a measure so essential to the establishment of the National credit & safety. Under the heavy accumulation of the Foreign Debt, it becomes, however, peculiarly incumbent on the different States to exert themselves to fulfil that Duty, which they owe to their own character, and the welfare of the confederacy, by enacting Laws more efficacious for bringing into the General Treasury, their respective Quotas of the present requisition, than has hitherto been the case.
To effect this great and desirable object, the wisdom of the respective Legislatures will undoubtedly discover that the following General principles are essentially necessary.
1st That the taxes intended for the purposes of the Union should be permanent, and distinct from those which are appropriated to the service of the State.
2d That they should (as far as is practicable) be simple in their Nature, and depend more for their execution on the mode of the Tax, than on the diligence of the Officers entrusted with the collection.
3d That the sums raised by the Individuals shoud be paid in like manner as the quotas are receivable from the several States, that is to say, that the proportion of Specie pointed out by the requisition, should Keep pace with the payment of the discounts of Interest.
An attention to these principles would undoubtedly promote in a great degree, the collection of the revenue, and the arrangement of the Federal Finances.
That a brave and enlightened people who encountered every hardship and distress in opposing a System of government which they deemed adverse to their Welfare and Liberty, before they had even experienced the mischiefs which they foresaw from its establishment, should (whilst the memory of their former principles and heroism is still fresh in their recollection) become the voluntary Suicides of their own Interest, their own happiness and their own honor, is a Circumstance too disgraceful to admit of belief.
By the Union of the several States, they have rescued themselves from the Tyranny of a powerful Nation, and established Constitutions on the free Consent of the people, which are the admiration of the intelligent and virtuous part of mankind, and the firm support of the civil and religious rights of all who live under the shadow of their influence. But those Constitutions cannot long outlive the fate of the general Union. and this Union cannot exist without adequate funds to defray the Expences of the government, and to discharge those engagements which have been entered into with the concurrence of the Citizens of all these States, for their common benefit.

An appeal is again made to the reason, the justice, and the Interest of the several States; whatever may be the fate of the measures submitted to their consideration for giving strength and reputation to the Union, The United States in Congress by virtue of the powers of the Confederation call upon the different Members to pay into the general Treasury at the time stipulated, the quotas laid on them respectively by the present requisition for the support of the General Government.
The purposes for which the monies are to be appropriated are fairly stated, and the evils pointed out which will attend a noncompliance. The delinquent States (if such there can possibly be) must take upon themselves the responsibility for all those Calamities, which will most assuredly flow from a disregard to the political ties which unite them with the other members of the confederacy, and to those principles of Justice and good faith, which can alone support the Existence of a Free Government.
D.[Board of Treasury to the President of Congress]
Sir,Board of Treasury June 22d 1786
We do ourselves the honor of submitting through your Excellency, to the consideration of Congress, the Report of this Board on the requisition of the present year. From this Congress will observe, that the sum of 2,170,337 Dollars is necessary to be raised by this requisition in actual Specie, out of which no less a sum than 1,724,426 Dollars are due on the foreign Debt.
If it be asked, what expectations there are that the several States will raise, by the ordinary mode of requisition, the sums required by the proposed report, the answer obviously is. That no reasonable hope of this nature can possibly exist; for, exclusive of the sum last mentioned, almost the whole of the specie required by the requisition of the 27th of September last, which amounted to one million of Dollars, is still unpaid, though the period of payment was fixed for the 1st of May last; together with a Specie balance due on the requisition of the 27th of April 1784, of about one million of Dollars; so that the actual sum which ought to be paid by the several States, into the public Treasury, before the first of January next is at least 3,700,000 Dollars. In examining the measures which have been adopted by the several States for carrying into execution the last Requisition, we find that,
New Hampshire did, on the 20th of February last, pass an Act for raising and paying into the General Treasury, on or before the first day of May next, the sum of 35,000 Dollars being the Specie proportion of that State’s Quota on the requisition of the 27th of September last; but no provision is made by the said Law for furnishing her proportion of Indents of Interest.
That Massachusetts did, on the 23d March 1786 pass an Act for complying with the requisition of Congress of the 27th of September last, excepting that the proportion to be paid in specie, is not required to be paid into the General Treasury before the first day of January 1787.
That Rhode Island did, in the month of October last, pass an Act in compliance with the requisition of the 27th September last.
That Connecticut has not, to the knowledge of this Board, passed any Act in compliance with the said requisition.
That New York has, by their Act of the 20th april 1786 directed their Treasurer to pay into the General Treasury, on or before the first of May next, the sum of 85,495 Dollars, being their specie proportion of the last requisition, and the balance of one hundred and seventy thousand nine hundred and ninety Dollars, 60/90ths in Indents of interest, on or before the first of January next; but it does not appear by the said act, that any funds are specified, or tax laid, for producing the sums above mentioned.

That the State of New Jersey has not passed any Act in pursuance of the requisition of the 27th September last. That the State of Pennsylvania has, by their act of the 8th March 1786 directed their Treasurer to pay, to the order of the United States, such a sum in specie, as, together with the sums paid on Account of the requisitions of the 27th and 28th april 1784 and 27th September 1785, wou’d make the sum of 557,091 dollars in specie, and the further sum of 593,684 Dollars in receipts or certificates of Interest; but it is to be observed, that the sum directed to be paid by discounts in Interest is 86,657 Dollars more than the State has a right to avail itself of on the requisitions of the 4th September, 1782 27th april 1784 and 27th September 1785; and that the amount directed to be paid is short (by the above mentioned overplus in Indents of interest) of the actual sum in specie required of that State, by the requisitions of the 27th and 28th april 1784 and 27th September 1785.
That the State of Delaware, has not, to the knowledge of this Board, passed any Act, in pursuance of the last requisition.
That the State of Maryland, did at their last sessions, pass an Act providing for the payment of the sum of 94,350 dollars in specie (being the proportion of the specie required of that State, by the requisition of the 27th September last.)—but it does not appear that any provision has been made by the said State for the payment of the Indents of Interest required by the said requisition.
That the State of Virginia did, on the 21st January last, pass an Act in full compliance with the last requisition.
That the State of North Carolina has not, to the knowledge of this Board, passed any Act in compliance with the requisition of the 27th September last. By an Extract of an Act of the Legislature of the said State, passed on the 29th December last, and transmitted to this Board by his Excellency Governor Caswell, it appears, that the said State has directed 1400 hogsheads of Tobacco to be purchased in the present year; the proceeds of which are to be paid into the general Treasury on account of that State’s Quota of the Debts of the United States; but it is not expressed by the said Act for what requisition this provision is intended. The Monies arising from the Sale of this Tobacco, and paid into the General Treasury, will of course be passed to the credit of the State of North Carolina, on the requisition of the 27th and 28th April 1784 on which no payment appears to have been made.
That the State of South Carolina has credit in the Treasury Books for the sum of 415,514 Dollars, which exceeds by 35,916 dollars the sums required of that State to complete her quota of the requisitions of the 27th and 28th april 1784 and 27th September 1785.
That the State of Georgia did, on the 13th of February last pass an Act, directing their Treasurer to pay into the General Treasury, the quotas assigned to that State by the resolves of the 4th September 1782, 27th and 28th April 1784 and 27th September 1785; but as the said Laws refer to a revenue Act (of which a copy has not been transmitted) the Board cannot determine how far the compliance of the said State will be operative. From the above statement it appears, that seven States, namely, New Hampshire, Massachusetts, Rhode Island, New York, Maryland, Virginia, and Georgia, have passed Acts directing the payment of the full sums in specie required by the Act of Congress of the 27th September, 1785; for although the State of Pennsylvania has, by their Act abovementioned, directed a certain sum in Specie to be paid into the general Treasury, on account of the requisitions, for the years 1784 and 1785 the sum specified in the act for this purpose, falls short by 86,657 Dollars (as has been before observed) of the sum necessary to complete the requisition of the 27th September last.
That six States, namely, Massachusetts, Rhode Island, New-York, Virginia and Georgia, have directed the whole payment of the sum called for by the last requisition.

That four States, namely, Connecticut, New-Jersey, Delaware and North Carolina, have passed no Acts (so far as the information of this Board extends) in compliance with the same.
That from the State of South Carolina, (though she is quota’d in the last requisition), from the facts stated in the former part of this letter, no payment can be expected.
As to the efficacy of the funds which the defferent States rely on, for enabling them to furnish their respective Quotas, it is impossible for this board to form an adequate judgment.
In the Act of the State of New Hampshire, the specie directed to be raised, is to be assessed and levied on the Polls and ratable Estates within that State, agreeably to the last proportion of Taxes for the several towns and places; but as this board are not in possession of the Law referred to, so as to ascertain at what rate the polls and real property are rated, and whether those funds are burthened with any other Engagements, it is impossible to determine what can be expected from the provision made by the Act of that state. If the funds are the same as have been relied on for the paying of that States Quota of the requisition of the 27th and 28th April 1784, experience demonstrates that no dependence can be placed on their efficacy: For, by the Abstract N0.1 herewith transmitted, it appears that the State of New Hampshire owes, on the requisition of 1784 the sum of 179,119.82 90ths Dollars.
By the Act of the State of Massachusetts it appears, that they have assessed on the different Counties of that State the sum of £300.439.1.3 lawful money of that State, out of which the sum of £145.665 equal to 485,550 Dollars, (the specie quota of that state) is to be paid into the General Treasury, on or before the 1st day of January next.


For the support of the civil government, is to be deducted from the whole sum
£  25,784. 1.3


For the payment of the Interest on their State Debt
29,000. 0.0


For redeeming army Notes, payable 1784 1785 and 1786
100,000. 0.0


For replacing sums drawn out of the treasury for the support of the members of Assembly
1,101.18.0


It does not appear by this Act, that any preference in payment is to be given to the requisition of Congress, and of course, as more than one moiety of the whole sum proposed to be raised is for State purposes, in which the support of the government, and the particular interest of their Citizens is concerned, it may be inferred, (from the general conduct of the several States) that the first Monies collected under this Act, will be appropriated for the objects last mentioned: Of course the specie payments of the requisition of Congress will be procrastinated, and any deficiency in the general tax, will fall on that sum, which is appropriated for federal purposes. From the State of Rhode Island, no payment in specie can be expected on the requisition of the 27th September last. The whole amount of the specie quota on this act is 25,545 Dollars: against which they are authorised, by the resolve of Congress of the 16th February 1785, to get off the balance due to the Contractors for ox teams in the service of the United States, for the year 1781; and (in common with other States) the amount of their liquidated payments to invalids, in pursuance of the ordinance of Congress of the 7th June 1785, which payments will in all probability absorb the specie sum on the last assessment.
Connecticut having past no Act in compliance with the last requisition, nothing can be expected from her.
By the Act of the State of New York, though the Treasurer of the State is directed to pay in the full proportion of that States Quota on the last requisition, at the periods therein specified, no funds appear by the said Law to be provided for effecting this object. By a law enacted in the last sessions of the Legislature of that State, a paper currency is made receivable in all Taxes whatsoever, from the first of May last. From

this circumstance, and the correspondence which has passed on this subject, betwixt this Board and the Treasurer of the State, (copies of which are herewith transmitted) little dependence can be placed in receiving, in the course of the present year, the full proportion of the quota of that State.
Jersey being in the same situation with Connecticut nothing can be expected from that State.
From Pensylvania no further payments in specie can be expected, on account of the last requisition, till a difference betwixt a statement made by the Comptroller of that state and the Treasury of the United States, of payments made on former requisitions, is decided on the principles of the Statement last mentioned. A copy of the Comptroller’s statement No. 2 and the remarks on it of this Board No. 3 will explain the reason of difference in the two statements.
From Delaware nothing is to be expected, for the reasons which have been applied to Connecticut and New Jersey. From Maryland, as the funds set apart for paying the specie quota of the last requisition appear more definite and substantial, than the provision made by the Acts we have before observed on, there is reason to suppose they will be more productive; though from the difficulties suggested by the Commissioner of the Loan-office of that State in his correspondence with this board, on the payment of the balance due on the requisition for the year 1784 there is no reason to presume that she will pay in the present year, the proportion of specie required of her by the last requisition.
From Virginia, though the Act directs the payment of her full specie proportion, yet the revenue Laws referred to in the said act do not shew what Monies may be relied on from them; but from the best information we can obtain of the productiveness of the funds specified by their acts, we have no reason to suppose, that the sum in specie to be expected from Virginia, on the present requisition, will be more than one half of her Specie proportion.
From North Carolina nothing is to be expected on the present requisition no act having been passed in pursuance of it.
From South Carolina no payment will be made into the General Treasury, for the reasons before stated.
From Georgia, the nature of their funds not being known to this board, no opinion can be formed of what may be expected from the operation of their Act. We have reason however to fear, that no payment will be made by that State in the present year. To the remarks naturally resulting from the above statement, we may venture to add, one general reflection, which is applicable to the Union at large, “That the effect of the present requisition is best to be judged of from an experience of the past.”
With the requisition of 1784 every state in the union complied, except North Carolina and Georgia; with the present only eight States in the Union have complied, so far as it respects the specie payment.
During the collection of the Taxes under the requisition for the year 1784 the revival of a paper currency had few advocates in the several States. At present, the rage for another experiment in this fallacious medium has so far prevailed, as to enter into the system of revenue of several States. Judging from the facts we have stated, we do not conceive it probable, that even the sum of three hundred thousand Dollars in Specie will be paid into the general Treasury in the present year, if no other resource is adopted than what can be expected from the line of requisition.
These circumstances it becomes our duty to state to Congress that their wisdom may adopt such measures, as shall appear most likely to avert a total ruin of our Credit & character as a people, with Foreign Nations.
The sum in specie which ought to be provided for in less than twelve months, as has

been observed, is at least three million and a half of Dollars, (excluding altogether any provision for the Domestic Debt.)
The extent of the sum, which in all probability will arise from the requisitions, will hardly reach three hundred thousand Dollars. Such is the crisis to which the affairs of the union are now reduced for want of a general revenue, established on such principles, as might call forth in the most equitable and efficient manner, the resources of the several States. This efficient revenue can only be expected from an immediate grant of the five per Cent impost, and from taxes commensurate to the supplementary fund, effectually levied, and sacredly appropriated to the Federal Treasury.
In considering what expedients may probably be adopted for making up the deficiency of the specie sums which are essentially necessary to support our existence in a national character, nothing occurs as a probable mode of relief, but a sale in Europe of part of the Western Territory, which has been ceded to the United States. To attempt new Loans, whilst no funds are established for paying the interest and principal of former ones, would in all probability be fruitless, even if it could be done consistently with those maxims of prudence and public integrity which ought to characterise the proceedings of every nation. What would be the success of the expedient we have suggested, cannot be ascertained; but when the disposition to emigration in germany, Geneva and Ireland is taken into consideration as well as the prospect of advantage from the rise in value of the Lands in question, to those who might purchase on speculation, it appears not unlikely that if a proper plan should be adopted, and the execution of it committed to a suitable Agent, it might meet with success.
Unless some aid can be derived from this quarter, we see not the least prospect of our being able to make good the payment of interest which will become due on the Dutch Loans in the ensueing year. All hope of our being able to succeed in making in Season the payments to France in the year 1787 is now at an end; but the importance of making every exertion to fulfil the Contracts we have entered into with the moneylenders in Holland, must be very apparent. In this point of view only, we have taken the liberty to suggest to Congress the object above mentioned.
With respect to the requisitions for the present year, which we have reported to Congress, it becomes necessary for us to observe that we consider it merely as an expedient to evince the dispositions of Congress to do all the justice in their power to their foreign and Domestic Creditors, till the States feel the absolute necessity there is of furnishing the United States with adequate means to support their rank and character as a nation.
The mode of certifying the Interest on the domestic Debt is undoubtedly liable to objection, though it may be brought into a more manageable State than it is at present, by reducing the various evidences of the Debt to one form, and by calling in annually some part of the principal. This latter object would, we conceive be compassed with great ease to the several States, and would have a powerful effect in establishing our credit with foreign Nations.
But after all, what we have taken the liberty to suggest, are still expedients, should they even be successful.
The more our reflections are employed on this subject, the more we are impressed with a conviction that nothing but an immediate and general adoption of the measures recommended by the resolves of Congress of the 18th April, 1783 can rescue us from Bankruptcy, or preserve the Union of the several States from dissolution. With all due respect, we are Your Excellency’s most obedient humble servants
Samuel Osgood,
Walter Livingston,
Arthur Lee.

[Board of Treasury to Congress]
June 22d 1786
The Board of Treasury, to whom was referred their Letter of the 19th of February last, together with the Estimates of the Monies necessary for the Services of the present year, one thousand seven hundred and eighty six submit the following Report.
Resolved, That for the services of the present year, one thousand, seven hundred and eighty six, for the payment of the interest, & two Installments of principal on the French and Dutch Loans, that are payable according to the contracts, in the begining of the year 1787 and for the payment of one years interest on the Domestic Debt, it will be necessary that three Millions, seven hundred and seventy seven thousand, and sixty two Dollars 43—90ths—be paid into the Common Treasury, on or before the first day of January next, to be appropriated to the following purposes.


For Civil Department
Dollars
169,352.86


Military Department

168,274.50


Contingencies

94,294.65


For Indian Affairs

6,000.  


For the Department of the Geographer

8,953.  


Foreign Debt.



For the payment of interest due this year on the French and Dutch loans

317,985.10


For ditto of principal and interest due in the year 1787 which ought to be provided for this year

1,392,059.17


For a balance of interest due on the Spanish Loan

2,396.55


For one years interest on Debts due to foreign Officers

11,185.55




1,723,626.47


Domestic Debt, one years interest thereon

1,606,560.65



Dollars
3,777,062.43




That the Quota’s of the several States be as follows.





Indents
Specie


New Hampshire

76,268


Ditto
56,452



Massachusetts

324,746


Ditto
240,370



Rhode Island

46,764


Rhode Island
34,613



Connecticut

191,135


Ditto
144,474



New York

185,567


Ditto
137,434



New Jersey

120,619


Ditto
89,279



Pennsylvania

296,908


Ditto
219,765



Delaware

32,475


Ditto
24,037



Maryland

204,775


Ditto
151,570



Virginia

371,136


Ditto
274,707


  
  
North Carolina

157,732


Ditto
116,749



South Carolina

139,017


Ditto
103,015



Georgia

23,288




2,170,430


Ditto
 17,167
1,666,632




3,777,062


That the aforesaid sums, when paid, shall be passed to the credit of the States respectively, on the terms prescribed by the resolve of Congress of the 6th day of October 1779, and shall be applied in conformity to the statement in the preceding part of this report, giving preference according to the order in which they are placed in the Estimate.
As one million, six hundred and six thousand, five hundred and sixty Dollars called for, is to be applied to the payment of the Interest of the Domestic Debt, that the several States be allowed to discharge the same by Indents for Interest on Loan-Office Certificates, and upon other certificates of the liquidated Debts of the United States: And to ascertain the evidences of Interest due upon loan-Office Certificates, the holders thereof respectively shall be at liberty to carry them to the office from which they issued, and the holders of other certificates of liquidated debts of the United States, to carry the same to the loan-office of that State wherein they are Inhabitants, or if foreigners, to any loan-office within the united States, and to have the interest thereon settled and certifyed to the last day of the year 1785.
Provides that the Commissioner of the Continental loan-office in any State, shall not on any pretence whatever, settle or issue any Certificate or Certificates, for the Interest due on any Continental loan-office Certificate, or other certificate of liquidated debts, until the State for which he is continental Loan-officer, shall have passed a legislative act complying with this requisition, nor shall the commissioner aforesaid, in any State that shall have complied with this requisition, issue any Certificate, or take any other measure whereby a discrimination may be made by such state, between the holders of loan office Certificates issued from his Office, who are Citizens of that State, and foreigners, or the Citizens of any other State that shall have complied with this requisition: Provided always, that any continental Loan officer shall issue Certificates for interest as aforesaid, due on Continental loan office Certificates issued from his office & belonging to Foreigners, and also to the Citizens of such states as shall have passed a legislative act complying with this requisition.
That every Commissioner of the Continental loan-office previously to settling and issueing Certificates as aforesaid for the Interest due on Certificates of liquidated debts, other than loan office Certificates, shall administer an oath or affirmation, or require a Certificate signed by one of the persons whom the State in which the Commissioner resides, shall, in the legislative Act complying with this requisition, appoint, that he has administered to the owner or possessor of every such certificate, an oath or affirmation that the same is bona fide the property of the particular State in which the said Commissioner resides, or of a Citizen or Citizens of the said State, or of some Corporate body or charitable institution within the same, or of some person who is not a citizen of any of the United States, describing the Certificate or Certificates alluded to in every such oath or Affirmation, in such manner as shall be necessary to identify the same, or as may be prescribed by the Legislature of the said State.
And for preventing the depreciation of Certificates to be issued as aforesaid, the legislature

of each State is required to provide, in the Act complying with this requisition, that if, on the first day of July 1787 the said States quota of the said certificates so to be issued, shall not be in the hands of the State Treasurer, or other proper officer, the deficiency shall be collected and paid into the continental treasury in specie, which, when so paid, is hereby apropriated to the redemption of such surplus certificates. That the board of Treasury furnish the several loan-officers with Certificates to be issued for interest, as aforesaid; and also with such checks and instructions as they from time to time shall judge necessary to prevent counterfeited Certificates of debts, from obtaining a settlement of Interest, and to detect counterfeit evidences of interest, and thereby to avoid receiving them in discharge of Taxes: which certificates of interest being parted with by the holders of the principal, shall be deemed evidence that he has received satisfaction for the same; and therefore shall be receivable from the Bearer in lieu of money, in the proportion of one dollar and one third in specie for one dollar in Indents, in any other State in the Union, as well as in the State in which they were issued. That the state receiving such Certificates, and paying the same into the public Treasury, with a proportion of specie as aforesaid, shall have credit therefor, which payment shall be considered as a discharge of the interest on the Domestic Debt in the proportion that each state avails itself of the said Certificates of interest. That all loanoffice Certificates issued after the first day of March 1778 shall be reduced to their specie value, conformably to the resolution of Congress of the 28th June 1780 and the interest shall be ascertained and settled agreeably to the Specie value of the certificate.
Samuel Osgood
Walter Livingston
Arthur Lee
